DETAILED ACTION 

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions

2.        Applicant’s election of the Species 1 claims 1-6, 8-11, drawn to microplates having the structures set forth in claims 1, 8, where the annular perimeter wall must include an annular inner face and where the recess must be defined by the bottom face and the annular inner face] made without traverse in the reply of 05/26/2021, has been acknowledged. Accordingly, claims 7 and 12--15 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Applicant is further reminded that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Priority

3.	   Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir.1994).
The disclosure(s) of the prior-filed application(s),namely, US patent provisional  application 61081435 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.   Specifically, the above mentioned prior filed application does not provide support for the broadening term ‘substantially’ that is included into the phrases ‘substantially  corresponding’, ‘substantially planar’, ‘substantially perpendicular’ and ‘substantially parallel’, as currently recited in the instant claims 1 and 8-13. Furthermore, the provisional application 61081435, while supporting the ‘annular perimeter wall’, does not support the broadened term, ‘annular perimeter’ nor specifically describes the bottom face being planar, as recited in the instant claim 1. Additionally, the provisional application 61081435, while supporting the upper surface of the tape piece being ‘abutted with and bonded to the bottom face of the plat, does not provide sufficient and adequate support for the tape piece being ‘coupled to one of the faces of the plate’, as currently recited in the instant claims. 
Accordingly, the instant claims are not entitled to the benefit of the above described prior application. Therefore, the effective filing date for the inventions recited in the instant claims, is July 15, 2009.  
Specification
4.	The specification is objected to because it fails to describe the ‘substantially corresponding’, ‘substantially planar’, ‘substantially perpendicular’ and ‘substantially parallel’ features as recited in the instant claims. The specification also fails to describe a structure denoted by the broadened term, ‘annular perimeter’, which covers a broader scope than that of the described ‘annular perimeter wall’. Furthermore, the original specification does not describe specifically the bottom face being [substantially] planar, nor the upper surface of the tape piece being coupled to any face of the plate other than the bottom one, as currently recited in the instant claims. 
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claims1 and 8, it is unclear from the claim language whether or not the ‘direction’ in which the bottom face of the plate [that is, a ‘smooth flat thin piece of material ‘] must be spaced from the top face of the plate, must be a vertical one. Also, the recitation of the ‘annular perimeter’ is indefinite in the given context because, while ‘perimeter’ is a one-dimensional measurement that represents the distance around a closed two-dimensional geometric figure, a ‘plate’, as a three-dimensional object, can have an infinite number of perimeters. It is further unclear whether or not ‘annular’ [that is, ‘like a ring’] implies that the plate must be round. It is further unclear from the claim language what structural features of the ‘tape piece’ must be defined by the implied method of making [‘made of single piece’]. It is noted that an initial ‘single piece’ of a material can be processed in various ways, for example, it can be divided into several layers that may be further coated with other materials, et cetera. Currently, the ‘made of a single piece’ recitation is considered indefinite and non-limiting. It is further emphasized that, while it is very unclear in what way the sizes and other characteristics of the wells must be ‘corresponding’ to the ‘holes’, it is even less clear what is meant by  ‘substantially corresponding’ as recited. The same considerations apply to the phrases, substantially planar’, ‘substantially perpendicular’ and ‘substantially parallel’. It is not clear from such language what level of ‘substantiality’ would satisfy the conditions in question. 
In claim 2, it is unclear from the claim language how the ‘bottom face’ of the recess must be structurally inter-related with the ‘the bottom face of the carrier’ recited in claim 1. 
In claim 10, it is unclear from the claim language what structural features must provide for the ‘slidable’ manner in which the tape piece can be received in the recess. 

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Champion  et al., [US 4734192]. 
	With respect to claims 1-6 and 8-11, Champion discloses a microplate  comprising, as shown in Figures 1, 3, 5, a carrier 12, 10 including  plate 20 having a top face, a bottom face spaced from the top face in a direction, and an annular perimeter side wall, with the plate including an array of holes 24 extending from the top face and located inside the annular perimeter, with the bottom face being planar; and single tape piece 61 that includes upper and lower surfaces spaced a thickness from the upper surface in the direction, where he tape piece further includes an array of wells [not indexed, shown as concave portions of the tape piece 61, corresponding to the respective holes 24],  each integrally extending in the direction as recited and each having an upper opening and an integral bottom spaced from the opening; where the number and locations  of the wells having  corresponds to the array of holes of the plate; where the sizes of the openings of the array of wells correspond to the array of holes of the plate; where  the upper surface of the tape piece is abutted and coupled to the bottom face of the plate; and where  the carrier is more rigid than the tape piece. Figure 1 further shows the carrier 12, 10, including a recess defined by the bottom face of the plate and an annular inner surface of the carrier, where an annular outer periphery of the tape piece is received in the recess as recited;  and where the annular perimeter wall of the carrier has a lip with horizontal and vertical sections [not indexed] configured as recited. 
Double Patenting

9.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
10.	Claims 1 and 8 are rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-20 of US 9465042. Although the conflicting claims are not identical, they are not patentably distinct from each other because almost all positively recited structural features of the instant claims are entirely within the scope of claims 1-20 of US 9465042. 
Specification
11.	The specification is objected to because it fails to provide a sufficient and adequate description of the heating elements that are different from the temperature sensors [as recited], but rather discloses the same components with the dual heating/sensing functionality. 
Drawings

12	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the bottom face of the recess; the ‘annular perimeter, other than the ‘annular perimeter wall’; as well as the upper surface of the tape piece coupled to a non-bottom face of the plate, as recited in claim 1, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

13        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798